Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/1/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshi et al. (Patent No. US 5,273,553 A) in view of Hochstadter et al. (PG Pub. No. US 2012/0280352 A1).
Regarding claim 7, Hoshi teaches a semiconductor manufacturing device, comprising: 
a first substrate support base (6A) configured to support a diamond substrate (50A); 
a second substrate support base (6B), which is provided so as to be opposed to the first substrate support base (fig. 3C: 6B opposes 6A), and which is configured to support a semiconductor substrate (50B); 
a support base driver (30) configured to move one or both of the first substrate support base and the second substrate support base to bring the diamond substrate and the semiconductor substrate into close contact with each other (figs. 3C-3D: 6B moved to bring the substrate and the semiconductor substrate into close contact) under a state in which a pressure is applied to the diamond substrate and the semiconductor substrate in a thickness direction of the semiconductor substrate (fig. 3E: negative pressure at least indirectly applied to 50A and 50B); and 
a second mechanism (20) configured to deform a surface of the second substrate support base opposed to the first substrate support base (fig. 3F: 20 configured to deform surface of 6B) so that a surface of the semiconductor substrate opposed to the diamond substrate forms a parallel surface or a parallel plane with respect to a surface 
wherein a structure of the second substrate support base is configured so that the shape of the surface of the second substrate support base opposed to the first substrate support base can be deformed (col. 4 lines 11-18: 6B configured to be deformed by vacuum pump 20 and valve V2), 
wherein by deforming the structure, the surface of the second substrate support base opposed to the first substrate support base is deformed from a first state of the second substrate support base having a first amount of curvature to a second state of the second substrate support base having an increased amount of curvature (figs. 3A-3C: surface of 6B opposed to 6A deformed from a first non-curved state to a second curved state).
Hoshi is silent to the first substrate support base configured to support a diamond substrate.
Hochstadter discloses bonding a diamond wafer (¶ 0039: 14, corresponding to 50A of Hoshi) to a semiconductor wafer (¶ 0039: 12, corresponding to 50B of Hoshi), such that a surface of the diamond wafer is parallel with respect to a surface of the semiconductor wafer (fig. 3C: 14 parallel to 12).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the first substrate support base of Hoshi to support the diamond substrate material of Hochstadter, to provide for bonding of novel semiconductor structures in which a thin-film (a few micrometers thick, e.g. 1-2 micrometers) semiconductor is placed on top of a diamond support (Hochstadter, ¶ 0014).

Regarding claim 8, Hoshi in view of Hochstadter teaches the semiconductor manufacturing device according to claim 7, 

wherein, when the pressure is applied to the diamond substrate and the semiconductor substrate in the thickness direction, the surface of the semiconductor substrate opposed to the diamond substrate is formed into a parallel surface or a parallel plane with respect to a surface of the diamond substrate opposed to the semiconductor substrate through use of the pressure (Hoshi, col. 4 lines 29-46: 50B forms a parallel surface with respect to surface of 50A through use of exhaust path pressure).

Regarding claim 9, Hoshi in view of Hochstadter teaches the semiconductor manufacturing device according to claim 7, further comprising a first mechanism configured to deform the surface of the first substrate support base opposed to the second substrate support base in conformity with a surface of the diamond substrate opposed to the first substrate support base (Hoshi, col. 4 lines 5-10 and fig. 3A: 6A deformed in conformity with surface of 50A).

Regarding claim 10, Hoshi teaches a semiconductor manufacturing device, comprising: 
a first substrate support base (6A) configured to support a diamond substrate (50A); 
a second substrate support base (6B), which is provided so as to be opposed to the first substrate support base (fig. 3C), and which is configured to support a semiconductor substrate (50B); 
a support base driver (30) configured to move one or both of the first substrate support base and the second substrate support base to bring the diamond substrate and the semiconductor substrate into close contact with each other (figs. 3C-3D: 6B moved to bring the substrate and the semiconductor substrate into close contact) under a state in 
a first substrate fixing jig (12A), which is provided between the diamond substrate and the first substrate support base (fig. 3A: 12A disposed between 50A and at least a portion of 6A), and has a surface opposed to the diamond substrate being a parallel surface or a parallel plane with respect to a surface of the diamond substrate opposed to the first substrate support base (fig. 3A among others: 12A has a surface parallel to surface of 50A), 
wherein the second substrate support base is configured to support the semiconductor substrate so that a surface of the semiconductor substrate opposed to the diamond substrate is deformable (figs. 3A-3F: 6B configured to support 50B so that 50B is deformable), and 
wherein, when the pressure is applied to the diamond substrate and the semiconductor substrate in the thickness direction, the surface of the semiconductor substrate opposed to the diamond substrate is formed into a parallel surface or a parallel plane with respect to a surface of the diamond substrate opposed to the semiconductor substrate through use of the pressure (col. 4 lines 29-46: 50B forms a parallel surface with respect to surface of 50A through use of exhaust path pressure), 
wherein a structure of the second substrate support base is configured so that the shape of the surface of the second substrate support base opposed to the first substrate support base can be deformed (figs. 3A-3F: 6B configured so that surface of 50B is deformable), 
wherein by deforming the structure, the surface of the second substrate support base opposed to the first substrate support base is deformed from a first state of the second substrate support base having a first amount of curvature to a second state of the second substrate support base having an 
Hoshi is silent to the first substrate support base configured to support a diamond substrate.
Hochstadter discloses bonding a diamond wafer (¶ 0039: 14, corresponding to 50A of Hoshi) to a semiconductor wafer (¶ 0039: 12, corresponding to 50B of Hoshi), such that a surface of the diamond wafer is parallel with respect to a surface of the semiconductor wafer (fig. 3C: 14 parallel to 12).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the first substrate support base of Hoshi to support the diamond substrate material of Hochstadter, to provide for bonding of novel semiconductor structures in which a thin-film (a few micrometers thick, e.g. 1-2 micrometers) semiconductor is placed on top of a diamond support (Hochstadter, ¶ 0014).

Allowable Subject Matter
Claims 1-2, 5-6 and 11-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
The cited prior art fails to teach or cleasrly suggest the limitations stating:
“a first substrate support base deforming step of deforming a surface of the first substrate support base opposed to the second substrate support base in conformity with a shape of a surface of the diamond substrate opposed to the first substrate support base; and a second substrate support base deforming step of, after the first substrate support base deforming step, deforming a surface of the second substrate support base opposed to the first substrate support base so that a surface of the semiconductor substrate opposed to the diamond substrate forms a parallel surface or a parallel plane with respect to a surface of the diamond substrate opposed to the semiconductor substrate”, and

Hoshi teaches deforming a first substrate support base and a second substrate support base, but is silent to first and second substrate deforming steps including deforming a surface of the second substrate support base opposed to the first substrate support base in which a second state of the second substrate support base has an increased amount of curvature, as required by independent claim 1.
Claims 2, 5-6 and 11-12 depend on claim 1 and are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to the 35 USC § 103 rejections of claims 7-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN TURNER/Examiner, Art Unit 2894